 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
                                                               Case No.: 2:17-cv-02710-JAD-PAL
 4 DANE PATRIC GEE,
 5                      Plaintiff                                       Screening Order
 6 v.                                                                   [ECF Nos. 1-1, 1]

 7 JOE LOMBARDO, et al.,
 8                      Defendants
 9
10            Plaintiff Dane Patric Gee brings this civil-rights case under 42 U.S.C. § 1983, alleging

11 that Las Vegas Metropolitan Police Department Sheriff Joe Lombardo and corrections officers at
12 the Clark County Detention Center (CCDC) violated his constitutional rights when they placed
13 him in solitary confinement without showers or exercise because they believed at intake that he
                           1
14 had a mental disability. Gee is currently in the custody of the Nevada Department of
                                                                    2
15 Corrections, and because he applies to proceed in forma pauperis, I screen his civil-rights
            3
16 complaint under 28 U.S.C. § 1915A. I find on screening that Gee has stated colorable claims
17 for violations of the Fourteenth Amendment and the Americans with Disabilities Act, so I allow
18 these claims to proceed to the normal litigation track and direct Gee to take the steps needed to
19 serve his complaint on Sheriff Lombardo.
20                                                Discussion

21 A.         Screening standard

22            Federal courts must conduct a preliminary screening in any case in which a prisoner
                                                                                               4
23 seeks redress from a governmental entity or an officer or employee of a governmental entity. In
24
     1
25       ECF No. 1-1 (complaint).
     2
26       ECF No. 1.
     3
27       ECF No. 1-1.
     4
28       See 28 U.S.C. § 1915A(a).
                                                       1
 1 its review, the court must identify any cognizable claims and dismiss any claims that are
 2 frivolous or malicious, fail to state a claim upon which relief may be granted, or seek monetary
 3 relief from a defendant who is immune from such relief.5 All or part of the complaint may be
 4 dismissed sua sponte if the prisoner’s claims lack an arguable basis in law or fact. This includes
 5 claims based on legal conclusions that are untenable, like claims against defendants who are
 6 immune from suit or claims of infringement of a legal interest which clearly does not exist, as
 7 well as claims based on fanciful factual allegations or fantastic or delusional scenarios.6
 8              Dismissal for failure to state a claim is proper only if it is clear that the plaintiff cannot
 9 prove any set of facts in support of the claim that would entitle him to relief.7 In making this
10 determination, the court takes all allegations of material fact as true and construes them in the
11 light most favorable to the plaintiff.8 Allegations of a pro se complainant are held to less
12 stringent standards than formal pleadings drafted by lawyers,9 but a plaintiff must provide more
13 than mere labels and conclusions.10 “While legal conclusions can provide the framework of a
14 complaint, they must be supported with factual allegations.”11 “Determining whether a
15 complaint states a plausible claim for relief . . . [is] a context-specific task that requires the
16 reviewing court to draw on its judicial experience and common sense.”12
17
18
19
     5
20       See 28 U.S.C. § 1915A(b)(1)(2).
     6
21    See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989); see also McKeever v. Block, 932 F.2d
     795, 798 (9th Cir. 1991).
22   7
         See Morley v. Walker, 175 F.3d 756, 759 (9th Cir. 1999).
23   8
         See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th Cir. 1996).
24   9
    Hughes v. Rowe, 449 U.S. 5, 9 (1980); see also Balistreri v. Pacifica Police Dep’t, 901 F.2d
25 696, 699 (9th Cir. 1990) (recognizing that pro se pleadings must be liberally construed).
     10
26        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
     11
27        Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
     12
28        Id.
                                                            2
 1 B.           Analysis of Gee’s claims
 2              Gee sues Sheriff Joe Lombardo and seven unidentified detention officers named as “Doe”
 3 defendants13 for events that he claims occurred at CCDC, which is run by the Las Vegas
 4 Metropolitan Police Department (LVMPD). Gee alleges two claims, both within “Count I”: a
 5 violation of his Eighth Amendment right against cruel and unusual punishment, and a violation
 6 of the Americans with Disabilities Act (ADA). He seeks compensatory and punitive damages as
 7 well as injunctive relief.14 Although the use of “Doe” to identify a defendant is not favored,
 8 flexibility is allowed in some cases where the identity of the parties will not be known prior to
 9 filing a complaint but can subsequently be determined through discovery.15 When this occurs—
10 as I find it does here—the plaintiff may conditionally proceed with his claims against the Doe
11 Defendants and take all necessary steps to discover their true identities and then move the court
12 either to substitute their true names or move to amend his complaint to assert claims against the
13 newly identified officers.
14              Gee alleges the following facts.16 He was arrested on June 28, 2016, for a traffic
15 violation and detained at CCDC’s pretrial holding facility.17 Gee was held in a plexiglass cell for
16 two days and then moved to solitary confinement, where he stayed for 18 days because CCDC
17 staff believed he had a “mental disability.” For the first nine of those days, he was on a 24-hour
18 lockdown and denied the ability to shower, exercise, or clean his cell.18
19              After the third day of lockdown, Gee requested a grievance form from an unnamed
20 corrections officer (Doe #1) so that he could grieve the conditions he was kept in, but that
21
     13
22     ECF No. 1-1 at 1–3. Gee lists only Does #1–#4 as defendants. But the facts he recites identify
     the conduct of a total of seven CCDC employees.
23   14
          Id. at 4–8, 12.
24   15
          Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).
25   16
    This is merely a summary of the Gee’s allegations; it is not intended as a finding of any fact.
26 Additionally, pages 6 and 7 appear to have been filed out of order.
     17
27        Id. at 4.
     18
28        Id. at 8.
                                                         3
 1 request was denied.19 Each day for the next five days, Gee requested grievance forms from all
 2 the officers working in Unit 5-F Pod (Does #2–#6 and Lieutenant Doe #7), but all denied him a
 3 grievance form.20
 4              As a result of being denied a shower, exercise, or the ability to clean his cell, Gee broke
 5 out in weeping sores or hives.21 On July 8, 2016, Gee spoke to CCDC Social Worker Tara
 6 Chancellor about the conditions he was being kept in.22 Medical staff came to see Gee regarding
 7 the hives on July 9, 2016, and then discontinued his high-blood-pressure medication, despite
 8 never diagnosing the medication as the cause of his hives.23 Also on July 9, 2016, officers Ward
 9 and Garrett allowed Gee to shower.24 Ward also told Gee that he did not know why Gee had
10 been denied showers and exercise and that there was nothing in the computer indicating
11 sanctions against Gee.25 From July 10–18, 2016, Gee was finally allowed one hour of tier time
12 per day to shower and exercise.26
13              1.       Fourteenth Amendment due-process violation
14              Although Gee pleads his conditions-of-confinement claim as a violation of the Eighth
15 Amendment, a pretrial detainee’s right to be free from punishment is grounded in the Fourteenth
16 Amendment’s Due Process Clause. So, I liberally construe Gee’s claim as a Fourteenth
17 Amendment due process claim. Courts borrow from Eighth Amendment jurisprudence when
18 analyzing these due process rights of pretrial detainees.27 The U.S. Supreme Court and the Ninth
19
     19
20        Id. at 5.
     20
21        Id.
     21
22        Id. at 5–7.
     22
23        Id. at 7.
     23
24        Id. at 5, 7.
     24
25        Id. at 7.
     25
26        Id.
     26
27        Id. at 6.
     27
28        See Pierce v. Cnty. of Orange, 526 F.3d 1190, 1205 (9th Cir. 2008).
                                                          4
 1 Circuit have started to apply an objectively reasonable standard to determine whether a pretrial
 2 detainee’s rights have been violated, those courts have not fully addressed the new standard for
 3 conditions of confinement claims involving pretrial detainees.28 The “treatment a prisoner
 4 receives in prison and the conditions under which he is confined are subject to scrutiny under the
 5 Eighth Amendment.”29 Conditions of confinement may, consistent with the Constitution, be
 6 restrictive and harsh,30 but “[p]rison officials have a duty to ensure that prisoners are provided
 7 adequate shelter, food, clothing, sanitation, medical care, and personal safety.”31
 8             When determining whether conditions of confinement meet the objective prong of the
 9 Eighth Amendment analysis, the court must analyze each condition separately to determine
10 whether that specific condition violates the Eighth Amendment.32 The court should consider the
11 amount of time to which the prisoner was subjected to the condition.33 “[S]ubjection of a
12 prisoner to lack of sanitation that is severe or prolonged can constitute an infliction of pain
13 within the meaning of the Eighth Amendment.”34 The Ninth Circuit has recognized that
14 “[d]eprivation of outdoor exercise violates the Eighth Amendment rights of inmates confined to
15 continuous and long-term segregation,”35 but “a temporary denial of outdoor exercise with no
16 medical effects is not a substantial deprivation.”36
17
   28
      See generally Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) (holding that an objectively
18 reasonable  standard applies to a pretrial detainee’s excessive force claims); Castro v. Cty. of Los
   Angeles,  833  F.3d 1060, 1071 (9th Cir. 2016) (holding that an objectively reasonable standard
19 applies to a pretrial detainee’s failure to protect claims).
20   29
          Helling v. McKinney, 509 U.S. 25, 31 (1993).
21   30
          Rhodes v. Chapman, 452 U.S. 337, 347 (1981).
22   31
          Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000).
23   32
          See Wright v. Rushen, 642 F.2d 1129, 1133 (9th Cir. 1981).
24   33
          Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005).
25   34
     Anderson v. Cnty. of Kern, 45 F.3d 1310, 1314, opinion amended on denial of reh’g, 75 F.3d
26 448 (9th Cir. 1995).
     35
27        Keenan v. Hall, 83 F.3d 1083,1089 (9th Cir. 1996).
     36
28        May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997).
                                                         5
 1             Gee states colorable Fourteenth Amendment due process claim for deprivation of
 2 exercise and sanitation against Doe Defendants ##1–7. He alleges that he was denied the ability
 3 to exercise outside of his cell, shower, or clean his cell for nine days. He also alleges that these
 4 conditions caused him to suffer hives or weeping sores. He further alleges that these correctional
 5 officers denied him a grievance form with which to grieve these conditions of confinement. So
 6 this Fourteenth Amendment due process conditions-of-pretrial-confinement claim may proceed
 7 against Does ##1–7 once Gee discovers their true identities. But this conditions-of-confinement
 8 claim may not proceed against Sheriff Joe Lombardo because Gee has offered no facts that
 9 reasonably allow me to infer that Sheriff Lombardo knew about Gee’s conditions of
10 confinement, and the law does not recognize § 1983 claims based on nothing more than
11 supervisor status.37
12             2.     ADA violation
13             The ADA “prohibits public entities from excluding the disabled from participating in or
14 benefitting from a public program, activity, or service ‘solely by reason of disability.’”38
15 Because the ADA broadly applies to public entities, it “applies to state prisons,” and “includes
16 programs or services provided at jails, prisons, and any other ‘custodial or correctional
17 institution.’”39 “[D]aily living activities such as the use of showers, the exchange of laundry, and
18 the receipt of medication constitute ‘services, programs, or activities’ under the ADA.”40
19 Detainees with mental illness may also state a claim under the ADA.41 Although detention-
20
21    See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that “[a] supervisor is only
     37
   liable for constitutional violations of his subordinates if the supervisor participated in or directed
22 the violations, or knew of the violations and failed to act to prevent them. There is no respondeat
   superior liability under [§] 1983”).
23 38
      Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th Cir. 2001) (quoting Weinreich v. Los
24 Angeles County Metro. Transp. Auth., 114 F.3d 976, 978–79 (9th Cir. 1997)).
     39
25     Lee, 250 F.3d at 691 (quoting Yeskey v. Pennsylvania Dep’t of Corr., 118 F.3d 168, 171 (3d
     Cir.1997), aff’d 524 U.S. 206 (1998)).
26   40
          Clark v. California, 739 F. Supp. 2d 1168, 1180 (N.D. Cal. 2010).
27   41
    See Wilson v. Woodford, No. S-05-0876 LKK GGH P, 2005 WL 2056457, at *1 (E.D. Cal.
28 Aug. 24, 2005).
                                                       6
 1 facility officials or employees “may not be sued in their individual capacities under Title II of the
 2 ADA,” “they may be sued in their official capacities because suing an individual in his official
 3 capacity is treated the same as suing the entity itself.”42
 4            Gee states colorable ADA violation claim against Sheriff Lombardo in his official
 5 capacity.43 Gee alleges that he was subjected to different and highly restrictive conditions of
 6 confinement because the jail determined on intake that he was mentally disabled. Although
 7 these allegations are thin, they are sufficient to get this official-capacity claim against Lombardo
 8 through the liberal screening stage.
 9                                               Conclusion
10            Accordingly, IT IS HEREBY ORDERED that Gee’s application to proceed in forma
11 pauperis [ECF No. 1] without having to prepay the full filing fee is GRANTED. Gee is not
12 required to pay an initial installment fee, and he may maintain this action to conclusion without
13 prepaying fees or costs or giving security for them. But even if this action is dismissed or
14 otherwise unsuccessful, Gee will still be responsible for paying the full filing fee. This order
15 granting in forma pauperis status does not extend to the issuance and/or service of subpoenas at
16 the government’s expense.
17            To ensure that Gee pays the full filing fee, IT IS FURTHER ORDERED under 28 U.S.C.
18 § 1915, as amended by the PLRA, that the Nevada Department of Corrections must pay to
19 the Clerk of the United States District Court, District of Nevada, 20% of the preceding
20 month’s deposits to the account of Dane Patric Gee, #30926 (in months that the account
21 exceeds $10.00) until the full $350.00 filing fee has been paid for this action. The Clerk of
22 Court is directed to SEND a copy of this order to the attention of Chief of Inmate Services for
23 the Nevada Department of Prisons, P.O. Box 7011, Carson City, NV 89702.
24
25
     42
26        Becker v. Oregon, 170 F. Supp. 2d 1061, 1066 (D. Or. 2001).
     43
27   Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1141 (9th Cir. 2001), as amended on denial of reh’g
   (Oct. 11, 2001) (“we apply the doctrine of respondeat superior to claims brought directly under
28 the [ADA]”).
                                                      7
 1         IT IS FURTHER ORDERED that the Clerk of the Court is directed to file the
 2 complaint [ECF No. 1] and send Gee a courtesy copy of it.
 3         IT IS FURTHER ORDERED that
 4             •   The portion of Count I that alleges a violation of the Fourteenth Amendment
 5                 will proceed against Does #1-#7 when Gee learns their true identities and
 6                 moves to substitute them in as named defendants; and
 7             •   The portion of Count I that alleges a violation of the Americans with Disabilities
 8                 Act will proceed against Sheriff Joe Lombardo in his official capacity.
 9         IT IS FURTHER ORDERED that the Clerk of Court is directed to ISSUE A
10 SUMMONS for Defendant Sheriff Joe Lombardo and deliver it (along with a copy of the
11 complaint [ECF No. 1] and a copy of this order) to the U.S. Marshal for service on
12 Defendant Lombardo.
13         IT IS FURTHER ORDERED that the Clerk of Court is directed to SEND Gee one
14 USM-285 form. Gee will have until December 3, 2018, to furnish to the U.S. Marshal the
15 required USM-285 form filled in with relevant information for serving Sheriff Joe Lombardo of
16 the Las Vegas Metropolitan Police Department.44 The U.S. Marshal must then attempt to serve
17 Lombardo. Within 20 days of learning from the U.S. Marshal whether Lombardo was served,
18 Gee must file a notice with the court stating whether service was accomplished. If service was
19 not accomplished and Gee wishes to have service again attempted on Lombardo, Gee must file a
20 separate motion with the Court specifying a more detailed name and/or address for Lombardo or
21 whether some other manner of service should be attempted.
22         Dated: November 2, 2018
                                                            _________________________________
23                                                          U.S. District Judge Jennifer A. Dorsey
24
25
26
     44
27   Gee should take note that, for the purposes of the USM-285 form, the contact information for
   Sheriff Joe Lombardo, Las Vegas Metropolitan Police Department, is: 400 S. Martin L. King
28 Boulevard, Las Vegas, Nevada, 89106.
                                                   8
